Seevers, J.
Appellee has filed a motion to dismiss the appeal on the ground that the amount in controversy, as *386shown by the pleadings, does not exceed $100. Arguments have been filed in support of, and in opposition to, the motion. It will be overruled.
The plaintiff has also filed an argument on the merits; but the appellant has failed to do so. At the conclusion ot appellants argument on the motion, it is said: “we do not consider appellee’s argument on the merits, because it has been our understanding of the practice that appellant is entitled to the first argument on appeal.” This is a mistake, the plaintiff in an equity cause makes the opening argument in this court. The burden is on him, in the same form, precisely, as in the'court below.
The appellant, because, as he claims, the appellee has filed an argument on the merits, asks this court to. render judgment against the appellee for costs. This we could not do, even if the argument of appellee had been improperly filed. The utmost relief the appellant could obtain would be to get appellee’s argument struck from the files. Inasmuch as appellant has not seen proper to file an argument on the merits in support of the errors he deems the court committed, the decree must be affirmed. Such is the established practice. We do this the more readily because we have no doubt that the decree of the district court is correct.
Aeeirmed.